UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-05364 American High-Income Trust (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: July 1, 2009 - June 30, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Item 1: Proxy Voting Record Fund Name : American High-Income Trust Reporting Period:July 01, 2009 - June 30, 2010 American Tower Corporation Ticker Security ID: Meeting Date Meeting Status AMT CUSIP 029912201 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Raymond Dolan Mgmt For For For 2 Elect Ronald Dykes Mgmt For For For 3 Elect Carolyn Katz Mgmt For For For 4 Elect Gustavo Lara Cantu Mgmt For For For 5 Elect JoAnn Reed Mgmt For For For 6 Elect Pamela Reeve Mgmt For For For 7 Elect David Sharbutt Mgmt For For For 8 Elect James Taiclet, Jr. Mgmt For For For 9 Elect Samme Thompson Mgmt For For For 10 Ratification of Auditor Mgmt For For For AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP 00206R102 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Randall Stephenson Mgmt For For For 2 Elect Gilbert Amelio Mgmt For For For 3 Elect Reuben Anderson Mgmt For For For 4 Elect James Blanchard Mgmt For For For 5 Elect Jaime Chico Pardo Mgmt For For For 6 Elect James Kelly Mgmt For For For 7 Elect Jon Madonna Mgmt For For For 8 Elect Lynn Martin Mgmt For For For 9 Elect John McCoy Mgmt For For For 10 Elect Joyce Roche Mgmt For For For 11 Elect Laura Tyson Mgmt For For For 12 Elect Patricia Upton Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 15 Shareholder Proposal Regarding Pension Credit Policy ShrHoldr Against Against For 16 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect SusanBies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Stock Mgmt For For For 16 Advisory Vote on Executive Compensation Mgmt For For For 17 Amendment to the 2003 Key Associate Stock Plan Mgmt For For For 18 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For 19 Shareholder Proposal Regarding Non-Deductible Compensation ShrHoldr Against Against For 20 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 21 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For 22 Shareholder Proposal Regarding CEO Succession Planning ShrHoldr Against For Against 23 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHoldr Against Against For 24 Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHoldr Against Against For CenturyTel, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP 156700106 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Bruce Hanks Mgmt For For For Elect C. G. Melville, Jr. Mgmt For For For Elect WilliamOwens Mgmt For For For Elect Glen Post III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Company Name Change Mgmt For For For 4 2010 Executive Officer Short Term Incentive Plan Mgmt For For For 5 Shareholder Proposal Regarding Network Management Practices ShrHoldr Against Against For 6 Shareholder Proposal Regarding Limitations on Executive Compensation ShrHoldr Against Against For 7 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 8 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For CIT Group Inc. Ticker Security ID: Meeting Date Meeting Status CIT CUSIP 125581801 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael J. Embler Mgmt For For For 2 Elect William Freeman Mgmt For For For 3 Elect Arthur Newman Mgmt For For For 4 Elect Daniel Ninivaggi Mgmt For For For 5 Elect R. Brad Oates Mgmt For For For 6 Elect Marianne Parrs Mgmt For For For 7 Elect Gerald Rosenfeld Mgmt For For For 8 Elect John Ryan Mgmt For For For 9 Elect Seymour Sternberg Mgmt For For For 10 Elect John Thain Mgmt For For For 11 Elect Peter Tobin Mgmt For For For 12 Elect Laura Unger Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967101 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect TimothyCollins Mgmt For For For 3 Elect Jerry Grundhofer Mgmt For For For 4 Elect Robert Joss Mgmt For For For 5 Elect Andrew Liveris Mgmt For For For 6 Elect Michael O'Neill Mgmt For For For 7 Elect Vikram Pandit Mgmt For For For 8 Elect Richard Parsons Mgmt For Against Against 9 Elect Lawrence Ricciardi Mgmt For For For 10 Elect Judith Rodin Mgmt For For For 11 Elect Robert Ryan Mgmt For For For 12 Elect Anthony Santomero Mgmt For For For 13 Elect Diana Taylor Mgmt For For For 14 Elect William Thompson Mgmt For For For 15 Elect Ernesto Zedillo Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2009 Stock Incentive Plan Mgmt For For For 18 Approval of the TARP Repayment Shares Mgmt For For For 19 Advisory Vote on Executive Compensation Mgmt For For For 20 Ratification of the Tax Benefits Preservation Plan Mgmt For For For 21 Reverse Stock Split Extension Mgmt For For For 22 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For 23 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 24 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHoldr Against Against For 25 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 26 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 27 Shareholder Proposal Reimbursement of Solicitation Expenses ShrHoldr Against Against For Delta Air Lines Inc Ticker Security ID: Meeting Date Meeting Status DALRQ CUSIP 247361702 06/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Anderson Mgmt For For For 2 Elect Edward Bastian Mgmt For For For 3 Elect Roy Bostock Mgmt For For For 4 Elect John Brinzo Mgmt For For For 5 Elect Daniel Carp Mgmt For For For 6 Elect John Engler Mgmt For For For 7 Elect Mickey Foret Mgmt For For For 8 Elect David Goode Mgmt For For For 9 Elect Paula Reynolds Mgmt For For For 10 Elect Kenneth Rogers Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect Douglas Streenland Mgmt For For For 13 Elect Kenneth Woodrow Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Fairchild Semiconductor International, Inc. Ticker Security ID: Meeting Date Meeting Status FCS CUSIP 303726103 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Carinalli Mgmt For For For Elect Randy Carson Mgmt For For For Elect Anthony Lear Mgmt For For For Elect Thomas Magnanti Mgmt For For For Elect Kevin McGarity Mgmt For For For Elect Bryan Roub Mgmt For For For Elect Ronald Shelly Mgmt For For For Elect Mark Thompson Mgmt For For For 2 Elimination of Cumulative Voting Mgmt For Against Against 3 Amendment to the 2007 Stock Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For Ford Motor Company Ticker Security ID: Meeting Date Meeting Status F CUSIP 345370860 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Butler Mgmt For For For Elect Kimberly Casiano Mgmt For For For Elect Anthony Earley, Jr. Mgmt For For For Elect Edsel Ford II Mgmt For For For Elect William Ford, Jr. Mgmt For For For Elect Richard Gephardt Mgmt For For For Elect Irvine Hockaday, Jr. Mgmt For For For Elect Richard Manoogian Mgmt For For For Elect Ellen Marram Mgmt For For For Elect Alan Mulally Mgmt For For For Elect Homer Neal Mgmt For For For Elect Gerald Shaheen Mgmt For For For Elect John Thornton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Tax Benefit Preservation Plan Mgmt For For For 4 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For 5 Shareholder Proposal Regarding Recapitalization Plan ShrHoldr Against For Against 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 7 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For 8 Shareholder Proposal Regarding Carbon Dioxide Reduction ShrHoldr Against Against For Micron Technology, Inc. Ticker Security ID: Meeting Date Meeting Status MU CUSIP 595112103 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Appleton Mgmt For For For 2 Elect Teruaki Aoki Mgmt For For For 3 Elect James Bagley Mgmt For For For 4 Elect Robert Bailey Mgmt For For For 5 Elect Mercedes Johnson Mgmt For For For 6 Elect Lawrence Mondry Mgmt For For For 7 Elect Robert Switz Mgmt For For For 8 Executive Officer Performance Incentive Plan Mgmt For For For 9 Ratification of Auditor Mgmt For For For Radio One Inc Ticker Security ID: Meeting Date Meeting Status ROIA CUSIP 75040P108 09/17/2009 Unvoted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terry Jones Mgmt For N/A N/A Elect Brian McNeill Mgmt For N/A N/A Elect Catherine Hughes Mgmt For N/A N/A Elect Alfred Liggins, III Mgmt For N/A N/A Elect D. Geoffrey Armstrong Mgmt For N/A N/A Elect Ronald Blaylock Mgmt For N/A N/A Elect B. Doyle Mitchell, Jr. Mgmt For N/A N/A 2 Reverse Stock Split Mgmt For N/A N/A 3 2009 Stock Option and Restricted Stock Plan Mgmt For N/A N/A 4 Ratification of Auditor Mgmt For N/A N/A Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP 852061100 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bennett Mgmt For For For 2 Elect Gordon Bethune Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect James Hance, Jr. Mgmt For For For 5 Elect Daniel Hesse Mgmt For For For 6 Elect Janet Hill Mgmt For For For 7 Elect Frank Ianna Mgmt For For For 8 Elect Sven-Christer Nilsson Mgmt For For For 9 Elect William Nuti Mgmt For For For 10 Elect Rodney O'Neal Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment of the 2007 Omnibus Incentive Plan to Permit a One-Time Option Exchange Program Mgmt For Against Against 13 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 14 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Against Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect EdwardShirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Ual Corp Ticker Security ID: Meeting Date Meeting Status UAL CUSIP 902549807 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Almeida Mgmt For For For Elect Mary Bush Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Jane Garvey Mgmt For For For Elect Walter Isaacson Mgmt For For For Elect Robert Krebs Mgmt For For For Elect Robert Miller Mgmt For For For Elect James O'Connor Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect David Vitale Mgmt For For For Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Extend the 5% Ownership Limit Mgmt For For For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For For For 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Lobbying Contributions and Expenditure Report ShrHoldr Against Against For 12 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against Against For Winn-Dixie Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WINN CUSIP 974280307 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Evelyn Follitt Mgmt For For For Elect Charles Garcia Mgmt For For For Elect Jeffrey Girard Mgmt For For For Elect Yvonne Jackson Mgmt For For For Elect Gregory Josefowicz Mgmt For For For Elect Peter Lynch Mgmt For For For Elect James Olson Mgmt For For For Elect Terry Peets Mgmt For For For Elect Richard Rivera Mgmt For For For 2 2010 Equity Incentive Plan Mgmt For Against Against 3 One-Time Option Exchange Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For World Color Press Inc Ticker Security ID: Meeting Date Meeting Status WCPSF CUSIP 981442106 06/25/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For World Color Press Inc. Ticker Security ID: Meeting Date Meeting Status WC CUSIP 981442106 05/13/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Angelson Mgmt For For For Elect Michael Allen Mgmt For For For Elect Raymond Bromark Mgmt For For For Elect Gabriel de Alba Mgmt For For For Elect James Gaffney Mgmt For For For Elect Jack Kliger Mgmt For For For Elect David McAusland Mgmt For For For Elect Thomas Ryder Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Amended Deferred Share Unit Plan Mgmt For Against Against 5 Amended Restricted Share Unit Plan Mgmt For For For XO Communications Inc Ticker Security ID: Meeting Date Meeting Status XOHO CUSIP 98417K106 06/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl Icahn Mgmt For For For Elect Carl Grivner Mgmt For For For Elect David Schechter Mgmt For For For Elect Fredrik Gradin Mgmt For For For Elect Vincent Intrieri Mgmt For For For Elect Robert Knauss Mgmt For For For Elect Keith Meister Mgmt For For For Elect Harold First Mgmt For For For Zilog, Inc. Ticker Security ID: Meeting Date Meeting Status ZILG CUSIP 989524301 02/17/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Zilog, Inc. Ticker Security ID: Meeting Date Meeting Status ZLG CUSIP 989524301 09/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robin Abrams Mgmt For For For Elect Richard Sanquini Mgmt For For For 2 Ratification of Auditor Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN HIGH-INCOME TRUST (Registrant) By /s/ David C. Barclay David C. Barclay, President and Principal Executive Officer Date: August 26, 2010
